SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

538
CAF 11-00502
PRESENT: CENTRA, J.P., PERADOTTO, CARNI, SCONIERS, AND MARTOCHE, JJ.


IN THE MATTER OF ANGEL M. HAYNES AND ROBERT
HAYNES, PETITIONERS-RESPONDENTS-RESPONDENTS,

                     V                                            ORDER

ONONDAGA COUNTY DEPARTMENT OF SOCIAL SERVICES,
ET AL., RESPONDENTS,
AND SUZANNE M. LOCKWOOD,
RESPONDENT-PETITIONER-APPELLANT.


KELLY M. CORBETT, FAYETTEVILLE, FOR RESPONDENT-PETITIONER-APPELLANT.

LEGAL AID SOCIETY OF MID-NEW YORK, SYRACUSE (GIGI MEYERS OF COUNSEL),
FOR PETITIONERS-RESPONDENTS-RESPONDENTS.

GORDON J. CUFFY, COUNTY ATTORNEY, SYRACUSE (JOSEPH MILITI OF COUNSEL),
FOR RESPONDENT ONONDAGA COUNTY DEPARTMENT OF SOCIAL SERVICES.

TERRI BRIGHT, ATTORNEY FOR THE CHILD, FABIUS, FOR SHYANNA L.


     Appeal from an order of the Family Court, Onondaga County (Gina
M. Glover, R.), entered February 25, 2011 in a proceeding pursuant to
Family Court Act article 6. The order, among other things, granted
petitioners-respondents Angel M. Haynes and Robert Haynes joint legal
and physical custody of the subject child.

     Now, upon the stipulation and order of Family Court, Onondaga
County, entered March 1, 2012 and upon reading and filing the
stipulation of discontinuance sworn to by respondent-petitioner on
February 22, 2012, and signed by respondent-petitioner’s attorney on
March 7, 2012,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.




Entered:   April 20, 2012                        Frances E. Cafarell
                                                 Clerk of the Court